Title: To John Adams from Jabez Bowen, 14 June 1790
From: Bowen, Jabez
To: Adams, John



Sir
Providence June 14. 1790

I most sincearly Congratulate you on the accession of Rhode Island to the Union by this event the Chain seems compleat.  may our publick deliberations be conducted with that wisdom as shall insure Happiness to this great nation.
I have just returnd from attending our Genl Assembly  Convened on purpose to Elect Senators and prescribe the mode of Choosing the Representative.  Your Humble Servant was a Candidate for a Senator, but was not able to obtain; the Whole of the Paper Money and Antifederal Intrest being oposed to him.  Theodore Foster Esqr. who is appointed is and has been Federal.  but being Brother in Law to Govr. Fenner we fear will be totally against the Assumption.  Joseph Stanton the other Senator is a full blooded Anti and a strong advocate for paper Money. hope they will both be for promoting the General good when detached from their old Connections.
I have wrote the President of the United State praying him to appoint my son Oliver Bowen to the place of Navel Officer for the District of Providence he is about Twenty two Years of Age has had a Liberal Education and at present attends an Apothecarys Shop.  The U. States owe me nearly Twenty Thousand Dollars which I lent them in the Years 1776 & 77,  which put it out of my power to provide for him at present.  Theodore Foster Esqr was the Navel Officer. by his appointment as a Senator it will become vacant. if you will be so kind as just to second my application to the President shall esteem my self under many Obligations to you therefor.
I Remain with sentiments of the highest Esteeme your Excellencys most Obedient Humb. Servant

Jabez Bowen
PS. the Bill which originated in the Senate for stopping intercourse with Rd. Island & the Demand for 27. Thousand Dollars were the procuring Cause of the Adoption of the Constitution

